Order granting respondent’s motion for summary judgment and judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. We are of opinion that not only does this complaint fail to allege a cause of action based on fraud, but that, in any event, reformation of the 'written contract with respect *755to the question of notice was a prerequisite to recovery thereon. (Adams v. Gillig, 199 N. Y. 314, 318.) Present — Lazansky, P. J., Young, Hagarty, Tompkins and Johnston, JJ.